In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Bucaria, J.), dated May 12, 1998, as granted the defendants’ separate motions for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs.
*413The plaintiff Frieda Palminteri was allegedly injured when she tripped and fell on a small hole in the parking lot of a shopping center in Massapequa. Considering all the facts and circumstances of this case, including the dimensions and characteristics of the alleged defect, the Supreme Court properly granted the defendants’ separate motions for summary judgment dismissing the complaint insofar as asserted against them (see, Trincere v County of Suffolk, 90 NY2d 976; Schechter v City of New York, 248 AD2d 372; Marinaccio v LeChambord Rest. 246 AD2d 514; Perrotta v Jamal, 245 AD2d 357).
The plaintiffs’ remaining contentions are without merit. Rit-ter, J. P., Thompson, Altman and Friedmann, JJ., concur.